Be YA NATIT BEcumSm'd Orie LottAP26* b alge ot 9 2
UNITED STATES DISTRICT COURT

for the

DISTRICT OF MASSACHUSETTS

JESSICA HINTON, ET AL.
Plaintiff

 

Civil Action No.: 1:20-—CV—11232-IT

Vv.

THE GREATEST BAR, LLC, ET AL.

Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) The Next Place LLC
262 Friend Street
Boston, MA 02114

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —~~ or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) —-~ you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Paul Sullivan, Esq.

Sullivan Law Offices, PC

86 Weybosset Street, Suite 400
Providence, RI 02903

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ - Danielle Kelly
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2020-10-14 09:41:16.0, Clerk USDC DMA
Case 1:20-cv-11232-IT Document 10 Filed 11/02/20 Page 2 of 2

Case 1:20-cv-11232-IT Document 9 Filed 10/14/20 Page 2 of 2

Civil Action No.: 1:20-CV~-11232-IT

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any

10/14/2020

was received by me on (date)

sy

- T personally served the summons on the individual at (place)

on (date)

 

) The Next Place, LLC

 

 

; or

 

Ct T left the summons at the individual's residence or usual place of abode with (name) —_

 

on (date)

lI served the summons on (name of individual) Kathleen Henry (sect'y )

, aperson of suitable age and discretion who resides there,

, and mailed a copy to the individual's last known address; or

, who is

designated by law to accept service of process on behalf of (name of organization) The Next Place, LLC

accepting for Resident Agent James Hickey

on (date) 10/21/2020 __; or

 

., .of Tewksbury

Lt J returned the summons unexecuted because

; or

 

i! Other (specify) :

My fees are $ 45.00

for travel and $ 45.00

for services, for a total of $_ 90.00

I declare under penalty of perjury that this information is true.

10/29/2020

Date

Additional information regarding attempted service, etc:

sce

Mod 2): LOM)
Server's SignatuPé >.

Mark S lanuzzi, Constable
Printed name and title

P.O. Box 1
Randolph, MA 02368
617.770-0100

Server's Address
